Order denying motion to retax defendant’s bill of costs by striking therefrom the item of forty dollars for “ Stenographer’s fees ” reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted. The purpose for wMch the minutes were obtained was to aid the respondent in the preparation of a brief before the official referee. The item was not taxable for tMs purpose. (See Long Island Contracting & Supply Co. v. City of N. Y., 142 App. Div. 1; Ridabock v. Metropolitan Elevated R. Co., 8 id. 309.) Under section 116 of the Judiciary Law, the referee’s copy of the minutes was, in our ophrion, available to the respondent for the purpose of preparing Ms brief. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.